DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kidoh et al. (US 2009/0321813).
Regarding claim 1, Kidoh et al. teach a method of forming vertically-stacked memory cells (nonvolatile semiconductor memory device; Abstract), comprising: forming an opening (20; Fig. 4, [0057]) through a stack of alternating insulative and conductive levels (12 and WL of doped silicon; Fig. 2, [0033]); after forming the opening (20 in Fig. 4), removing (Fig. 5; [0058]) conductive material (doped silicon; [0033]) of the conductive levels (WL) to form cavities (portions of 20 vertically overlapping 14; Fig. 5, [0058]) extending into the conductive levels (WL) along sidewalls of the opening (sidewalls of 20), the forming the cavities (portions of 20 vertically overlapping 14 in Fig. 5) producing recessed concave surfaces (recessed surface of 12/WL in Fig. 5, a part of the polygon shape surface of 12/WL, which is concave according to the definition of “concave polygon”: “a polygon that has at least one interior angle greater than 180 degrees”; please see the definition of “concave polygon” in https://byjus.com/maths/concave-polygon/) extending along the conductive levels (WL) and exposing upper and lower portions of the insulative levels (12; see Fig. 5), regions of the insulative levels (edge regions of 12; Fig. 5) remaining as ledges (edge regions of 12) extending laterally (in a vertical direction in Fig. 5) outward from the cavities (i.e. away from the cavities of portions of 20 vertically overlapping 14; see Fig. 5) and separating adjacent cavities (portions of 20 vertically overlapping 14) from one another (see Fig. 5); after forming the cavities (portions of 20 vertically overlapping 14; Fig. 5, [0058]), removing material (Fig. 6, [0059]) from the ledges (edge regions of 12) to thin the ledges (edge regions of 12) into thin ledges (thinned edge region of 12 in Fig. 6), an entirety of each of the thinned ledges (thinned edge region of 12 in Fig. 6) being laterally (in a vertical direction in Fig. 6) outward relative to the cavities (i.e. away from the cavities of the portions of 20 vertically overlapping 14 in Fig. 5; see Fig. 6) and having a terminal region (see Fig. 6 below) that is outwardly curved along its entirety (see Fig. 6 below); and after removing the material (Fig. 6) from the ledges (edge regions of 12), forming charge-blocking dielectric (22; Fig. 7, [0060]) and charge-storage structures (23; Fig. 8, [0061]) within the cavities (portions of 20 vertically overlapping 14).

    PNG
    media_image1.png
    696
    582
    media_image1.png
    Greyscale
[AltContent: oval][AltContent: textbox (Terminal region)][AltContent: arrow]
Fig. 6 of Kidoh et al. showing the terminal region as a portion of 12 inside a dashed circle.
Regarding claim 2, Kidoh et al. teach the method of claim 1 wherein the insulative levels (12) comprise silicon dioxide (silicon oxide, i.e. silicon dioxide implied; [0033]) and the conductive levels (WL) comprise conductively-doped silicon (doped silicon; [0033]).

Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kidoh et al. as applied to claim 1 above.
Regarding claim 3, Kidoh et al. teach the method of claim 1 wherein the thinning of the ledges (edge regions of 12) reduces thicknesses of the ledges (edge regions of 12) by an amount within a range of from 0% to about 100 % (Fig. 6) which overlaps the claimed range of from about 10% to about 50%, that established a prima facie case of obviousness (MPEP 2144.05).
Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kidoh et al. (US 2009/0321813) in view of Jayanti et al. (US 2015/0041879).
Regarding claim 4, Kidoh et al. teach a method of forming vertically-stacked memory cells (nonvolatile semiconductor memory device; Abstract), comprising: forming an opening (20; Fig. 4, [0057]) through a stack of alternating silicon dioxide levels (12 of silicon oxide, i.e. silicon dioxide implied; Fig. 2, [0033]) and conductively-doped silicon levels (WL of doped silicon; Fig. 2, [0033]); the opening (20) having sidewalls (sidewalls of 20) along the silicon dioxide levels (12) and along the conductively-doped silicon levels (WL); performing a selective etch ([0058]) to selectively remove the conductively-doped silicon (WL) relative to the silicon dioxide ([0058]), the selective etch ([0058]) forming cavities (portions of 20 vertically overlapping 14; Fig. 5, [0058]) extending into the conductively-doped silicon levels (WL; [0058]) to form recessed conductively-doped silicon levels (recessed WL; Fig. 5, [0058]) along the sidewalls of the opening (sidewalls of 20); the recessed conductively-doped silicon levels (recessed WL in Fig. 5) having surfaces extending between regions of the silicon dioxide levels (edge regions of 12; Fig. 5) remaining as ledges (edge regions of 12) which separate adjacent cavities (portions of 20 vertically overlapping 14) from one another (see Fig. 5); removing silicon dioxide (Fig. 6, [0059]) from the ledges (edge regions of 12) to thin the ledges (edge regions of 12), an entirety of the thinned ledges (an entirety of the thinned edge regions of 12) being laterally (in a vertical direction in Fig. 6) outward relative to conductively-doped silicon material of the recessed conductively-doped silicon levels (i.e. away from the doped silicon material of the recessed WL in Fig. 5; see Fig. 6, [0033, 0058]); after removing the silicon dioxide (Fig. 6, [0059]) from the ledges (edge regions of 12), forming charge-blocking dielectric (22; Fig. 7, [0060]) and charge-storage structures (23; Fig. 8, [0061]) within the cavities (portions of 20 vertically overlapping 14); forming gate dielectric (21; Fig. 2, [0044]) along the charge-storage structures (23); and forming channel material (SP; Fig. 2, [0039]) along the gate dielectric (21).
Kidoh et al. do not teach the recessed conductively-doped silicon levels (recessed WL in Fig. 5) having concave surfaces.
In the same field of endeavor of the semiconductor fabrication, Jayanti et al. teach the recessed conductively-doped silicon levels (108s of doped silicon; Fig. 4, [0033, 0035]) having concave surfaces (see Fig. 4).
Kidoh et al. teach all the claimed elements except that Kidoh et al. are using a doped silicon layer (WL) having a straight sidewall (see Fig. 5) for recessed control gate layers ([0068, 0058]) rather than a doped silicon layer have a concave sidewall.
In the same field of endeavor of semiconductor manufacturing, Jayanti et al. teach a doped silicon layer (108s of doped silicon; Fig. 4, [0033, 0035]) having a concave sidewall for recessed control gate layers (Fig. 4, [0033, 0035]).  
One of ordinary skill in the art would have recognized that a doped silicon layer having a straight sidewall and a doped silicon layer having a concave sidewall are known equivalents for providing recessed control gate layers within the semiconductor art.
It would have been obvious to one of ordinary skill in the art at the time of invention was made to substitute one know element (a doped silicon layer having a straight sidewall) for another known equivalent element (a doped silicon layer having a concave sidewall) resulting in the predictable result of providing recessed control gate layers (KSR rationales B). 
Regarding claim 6, Kidoh et al. teach the method of claim 4 wherein the removing of the silicon dioxide from the ledges (edge regions of 12; Fig. 6, [0059]) comprises utilization of an etch selective for silicon dioxide relative to conductively-doped silicon ([0059]).
Claims 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kidoh et al. and Jayanti et al. as applied to claim 4 above.
Regarding claim 9, Kidoh et al. teach wherein the silicon dioxide levels (12) and the ledges (edge regions of 12).
Kidoh et al. do not teach the silicon dioxide levels have thicknesses within a range of from about 20 nm to about 40 nm, and wherein the ledges have thicknesses within a range of from about 10 nm to about 15 nm after the thinning of the ledges.
Parameters such as the thicknesses of different regions of the silicon dioxide levels in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired device performance during device fabrication (paragraphs [0076, 0082]).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the thicknesses of different regions of the silicon dioxide levels within the range as claimed in order to achieve the desire device performance.
 Regarding claim 10, Kidoh et al. teach wherein the thinning of the ledges (edge regions of 12) reduces thicknesses of the ledges (edge regions of 12) by an amount within a range of from 0% to about 100 % (Fig. 6) which overlaps the claimed range of from about 10% to about 50%, that established a prima facie case of obviousness (MPEP 2144.05).
Regarding claim 11, Kidoh et al. teach wherein the silicon dioxide levels (12).
Kidoh et al. do not teach the silicon dioxide levels (12) have thicknesses within a range of from about 20 nm to about 40 nm.
Parameters such as the thicknesses of the silicon dioxide levels in the art of semiconductor manufacturing process are subject to routine experimentation and optimization to achieve the desired device performance during device fabrication (paragraphs [0076, 0082]).   Therefore, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to incorporate the thicknesses of the silicon dioxide levels within the range as claimed in order to achieve the desire device performance. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kidoh et al. and Jayanti et al. as applied to claim 4 above, and further in view of Fukutome et al. (US 2005/0285203).
Regarding claim 5, Kidoh et al. teach wherein the cavities (portions of 20 vertically overlapping 14).
Kidoh et al. do not teach the cavities are formed utilizing tetramethylammonium hydroxide.
In the same field of endeavor of semiconductor manufacturing, Fukutome et al. teach the cavities (recesses in substrate 10; Fig. 5D, [0090]) are formed utilizing tetramethylammonium hydroxide (TMAH; [0090]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Kidoh et al. and Fukutome et al. and to use TMAH to form the cavities as taught by Fukutome et al. ([0090]), because Kidoh et al. teach forming cavities by a etch process etching the silicon faster than the silicon oxide ([0058]) but is silent about etching agent and Fukutome et al. teach that TMAH etch silicon faster than silicon oxide ([0090]). 
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kidoh et al. and Jayanti et al. as applied to claim 4 above, and further in view of Lim et al. (US 2012/0070998).
Regarding claim 7, Kidoh et al. teach wherein the removing of the silicon dioxide from the ledges (edge regions of 12; Fig. 6, [0059]) comprises utilization of an etch ([0059]).
Kidoh et al. do not teach the removing of the silicon dioxide comprises utilization of an etch comprising hydrofluoric acid.
In the same field of endeavor of semiconductor manufacturing, Lim et al. teach the removing of the silicon dioxide ([0010]) comprises utilization of an etch comprising hydrofluoric acid ([0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Kidoh et al. and Lim et al. and to remove the silicon dioxide using hydrofluoric acid solution as taught by Lim et al., because Kidoh et al. are silent about the etchant for etching the silicon oxide ([0059]), while Lim et al. teach that hydrofluoric acid solution can be used as an etchant to the silicon oxide ([0010]). 
Regarding claim 8, Kidoh et al. teach the method of claim 7.
Kidoh et al. do not teach wherein the hydrofluoric acid is within an etching solution, and is at a concentration within a range of from about 0.05 weight percent to about 1 weight percent.
In the same field of endeavor of semiconductor manufacturing, Lim et al. teach wherein the hydrofluoric acid is within an etching solution ([0010]), and is at a concentration within a range of 1 to 40 weight percent ([0010]) which overlaps the claimed range of from about 0.05 weight percent to about 1 weight percent, that establishes a prima facie case of obviousness (MPEP 2144.05).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the inventions of Kidoh et al. and Lim et al. and to remove the silicon dioxide using hydrofluoric acid solution as taught by Lim et al., because Kidoh et al. are silent about the etchant for etching the silicon oxide ([0059]), while Lim et al. teach that hydrofluoric acid solution can be used as an etchant to the silicon oxide and also has a very high etch rate ([0009-0010]). 

Allowable Subject Matter
Claims 12-18 are allowed.

Response to Arguments
Applicant’s amendments, filed 03/11/2022, overcome the rejections to claims 1-11 under 35 U.S.C. 112.  The rejections to claims 1-11 under 35 U.S.C. 112 have been withdrawn.
Applicant's arguments with respect to claims 1 and 4 have been considered but are moot in view of the new ground(s) of rejection.  Please see the rejections above regarding new limitations. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hopkins et al. (US 2014/0203344) teach a manufacturing method of three-dimensional memory cells.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIN YI HSIEH whose telephone number is (571)270-3043. The examiner can normally be reached 8:30 - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIN YI HSIEH/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        6/6/2022